Citation Nr: 0933400	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic left 
shoulder disability.

2.  Entitlement to service connection for chronic left upper 
extremity disability, to include a left wrist disability.


REPRESENTATION

Appellant represented by:	Michael R. Vitema, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1994 to April 
2000.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

In a March 2008 decision, the Board, inter alia, denied the 
Veteran's claim for entitlement to service connection for a 
chronic left shoulder disability and a chronic left extremity 
disability to include a left wrist disability.  The Veteran 
subsequently appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2009, the Secretary of Veterans Affairs and the Veteran, 
through his attorney, filed a Joint Motion for Partial Remand 
(Joint Motion) to vacate the Board's decision with regard to 
the claims at issue.  In the Joint Motion, the parties 
requested that the Board's denial of the Veteran's claims for 
service connection for a chronic disability of the left side 
and a chronic left leg disability be affirmed, but that the 
Veteran's claims regarding entitlement to service connection 
for a chronic left shoulder disability and a chronic left 
extremity disability to include a left wrist disability be 
vacated and remanded.  The Joint Motion was accepted by the 
Court in January 2009, and the case was returned to the Board 
for further consideration consistent with the Joint Motion.

Pursuant to a June 2008 Order and Joint Motion, the Court 
vacated the Board's decision as to service connection for a 
chronic left shoulder disability and service connection for a 
chronic left extremity disability, to include a left wrist 
disability, and remanded these claims to the Board in order 
for the Board to return the claims to the RO so that a VA 
medical examination as to the nature and etiology of the 
Veteran's disorders could be provided.

The appeal is REMANDED to the VA Regional Office.  VA will 
notify the appellant if further action is required.


REMAND

In accord with the Court's Order and the provisions of the 
Joint Remand, the Veteran's claims must be remanded for 
further development of the evidence in the form of a VA 
medical examination as to the nature and etiology of any 
conditions associated with the Veteran's left shoulder and 
left upper extremity.  

In disability compensation (service-connection) claims, the 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

In the December 2008 Joint Motion granted by the Court, the 
Joint Motion indicated that there is sufficient evidence to 
require a VA medical examination, but insufficient evidence 
to grant the claim.  The Joint Motion noted that:  first, the 
records show that the Veteran was diagnosed with inflammation 
of the rotator cuff and wrist, and impingement of the wrist 
in May 2002 and in September 2003.  See Joint Motion pg. 2.  
Second, the Joint Motion noted that the Veteran's service 
treatment records indicate that, while in service, the 
Veteran was treated for left wrist pain aggravated by pushups 
and cervical strain which resulted in neck pain and stiffness 
on the left side.  Id.  Third, it was noted that the Veteran 
was treated for left wrist and shoulder pain in October 2000, 
within twelve months of leaving service.  Id. 2-3.  
Therefore, the Court has ordered that the VA provide the 
Veteran with a VA medical examination which comports with the 
legal standards of McLendon, supra.

Therefore, the Board finds that further development by the RO 
is necessary in order to adjudicate the Veteran's claim and 
to comply with the Joint Motion granted by the Court.

First, the RO must attempt to obtain any contemporaneous 
records of relevant treatment of the Veteran's chronic left 
shoulder disability and chronic left extremity disability, to 
include a left wrist disability.  In this regard, VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a).  The VA is required to 
obtain, or to attempt to obtain, the Veteran's current VA 
medical treatment records, Social Security Administration 
(SSA) records, as well as any other relevant medical 
treatment records identified by the Veteran.  38 U.S.C.A. § 
5103A(c).  When the VA attempts to obtain records from a 
Federal department or agency, the efforts to obtain these 
records must continue until they are obtained, unless it is 
reasonably certain they do not exist, or that further efforts 
to obtain them would be futile.  

The claims file currently includes VA medical treatment 
records up to November 2003.  After asking the Veteran to 
identify any further relevant records, the RO must attempt to 
obtain any such relevant records.  In particular, any VA 
medical treatment records of the Veteran's chronic left 
shoulder disability, and chronic left upper extremity 
disability, to include a left wrist disability, may be 
relevant to his claim.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence the RO 
must obtain all general outstanding pertinent treatment 
records, and in particular those records from the VA Medical 
Center (VAMC) in Atlanta, Georgia, which is currently 
identified as the location treating the Veteran, following 
the current procedures prescribed in 38 C.F.R. §  3.159 as 
regards requests for records from Federal facilities.

Second, in accord with the Court's Order and the Joint 
Motion, the Veteran must be provided with an appropriate VA 
medical examination to determine the nature and extent of any 
chronic left shoulder disability and chronic left upper 
extremity disability, to include a left wrist disability, as 
well as an opinion as to the connection any such disorder may 
have to the Veteran's service.

Accordingly, the RO should arrange for the Veteran to undergo 
a VA orthopedic examination, by an appropriate physician, at 
a VA medical facility.  The Veteran is hereby advised that 
failure to report for any scheduled VA medical examination, 
without good cause, may adversely affect his claims.  
Examples of good cause include but are not limited to, the 
illness or hospitalization of the claimant, and the death of 
an immediate family member.  If the Veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice of the 
date and time of the examination sent to him by the pertinent 
VA facility.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for his chronic left 
shoulder disability and his chronic 
left upper extremity disability, to 
include a left wrist disability since 
November 2003, and attempt to obtain 
records from each health care provider 
that he identifies who might have 
available records of such treatment, if 
such records are not already in the 
claims file.  

Whether or not the Veteran has 
identified any new records, the RO must 
attempt to obtain all relevant VA 
medical treatment records after 
November 2003, which is the most recent 
VA medical treatment record in the 
Veteran's case file.  Records should be 
obtained from the Atlanta VA Medical 
Center (VAMC), as this is currently 
designated as the Veteran's most recent 
treatment location, unless there is an 
indication that this information is no 
longer current.  All attempts to secure 
such records must be documented in the 
claims file.  If certain records are 
unavailable or simply do not exist, 
or further attempts to obtain them 
would be futile, a negative reply to 
this effect is required. 

2.  After all relevant records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the Veteran to undergo appropriate VA 
orthopedic examinations of his left 
shoulder and left upper extremity, 
including an examination of the left 
wrist.

The Veteran is hereby advised that 
failure to report for his scheduled VA 
examinations, without good cause, may 
have adverse consequences on this 
claim.  The examinations should include 
any diagnostic testing or evaluation 
deemed necessary.  If the Veteran does 
not report for the scheduled 
examination, the RO must obtain and 
associate with the claims file, copies 
of any notice of the date and time of 
the examination sent to him by the 
pertinent VA facility.

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished and include in 
the report a discussion of the 
Veteran's medical history, assertions, 
all clinical findings, and a complete 
rationale for the comments and opinions 
expressed.  The examiner should 
acknowledge the Veteran's substantial 
treatment records regarding his left 
shoulder and left upper extremity.  The 
examiner should also note the 
documentation of treatment of the 
Veteran for his cervical spine in 
November 1995, and treatment of his 
left wrist for pain due to pushups 
during his military service.

The examiner should determine the 
nature and etiologies of any 
disabilities associated with the 
Veteran's left shoulder and left upper 
extremity, including disorders 
impacting the left wrist, and indicate 
whether these disorders are at least as 
likely as not connected to the 
Veteran's military service.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

The examiner must discuss the rationale 
for the opinions provided, whether 
favorable or unfavorable, and explain 
any conclusions based on the findings 
on examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinions, please expressly 
indicate this and discuss why this is 
not possible or feasible. 

3.	To avoid a further remand, the RO must 
ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
remand.  The Veteran is noted to have a 
right to compliance with the Board's 
remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.	Finally, readjudicate the Veteran's 
service connection claims for a chronic 
left shoulder disability and a chronic 
left upper extremity disability, to 
include a left wrist disability, in 
light of the additional evidence 
obtained.  If these claims are not 
granted to the Veteran's satisfaction, 
send him and his attorney a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



